SCHOTT, Justice ad hoc
(concurring in part and dissenting in part).
I concur in the affirmation of the trial court’s action in the case of Matthews and Sutton.
I dissent from the court’s order to release Watkins and would affirm the trial court’s denial of his request for release.
The re-arrest without warrant was authorized by C.Cr.P. Art. 213(3). I subscribe to Justice Blanche’s view in State v. Wallace, 392 So.2d at 415. The general public should not be penalized by having a defendant at large without bail because the police made a mistake in failing to watch the calendar more closely. This was hardly the intention of the legislature.